Now, therefore, it is considered, ordered and adjudged by the Court that the order of the Supreme Court entered on March 7, 1975, 87 N.M. 369, 533 P.2d 758 remanding this cause to the Court of Appeals with direction to set aside its order affirming the judgment of the trial court and to proceed to hear the appeal on its merits, with leave to impose such conditions or sanctions as it deems appropriate for the violation and disregard of our Appellate Rules, and further denying the motion of Respondent to produce evidentiary matters, be and the same is hereby made final.